Chapman, C. J.
Trial by jury having been waived, the court found for the plaintiff for a retainer, three consultations and interest, and reported the case on the question whether the statements in the report are sufficient to authorize the finding. They would authorize the judge to find that the defendant had a claim which he intended to prosecute at law until he should obtain it; that he repeatedly sent for the plaintiff, procured him to visit him at his house, and employed him to assist him as counsel and help him through his whole case, and that the plaintiff agreed to do so, and gave him advice several times. The judge was authorized to find that this was a retainer, and that he gave the defendant advice on three several occasions. The finding was therefore authorized, the time not differing materially from that alleged.

Judgment for the plaintiff.